Order of the Court: The motion by the Administrator of the Attorney Registration and Disciplinary Commission to approve and confirm the report and recommendation of the Hearing Board is allowed. Respondent Keith Elliot Yard is suspended from the practice of law for six months, with the suspension entirely stayed by a one-year period of probation subject to the following conditions: a. Respondent shall abstain from the usage of alcohol and any unprescribed controlled substances; b. Respondent shall commence within the first 14 days of probation, and thereafter comply with, the course of treatment recommendation by Dr. Stafford C. Henry or other qualified mental health professional acceptable to the Administrator, including the taking of medications as prescribed; c. Respondent shall provide to the qualified mental health professional, an appropriate release as required under the Confidentiality Act of the Mental Health Code (740 ILCS 110/1 et seq.), authorizing the treating professional to: (a) disclose to the Administrator on at least a quarterly basis information pertaining to the nature of respondent’s compliance with any treatment plan established with respect to respondent’s condition; (b) promptly report to the Administrator respondent’s failure to comply with any part of an established treatment plan; and (c) respond to any inquiries by the Administrator regarding respondent’s mental or emotional state or compliance with any established treatment plans; d. Respondent shall keep the Administrator informed of his current course of treatment, his attendance, and any change in the course of treatment; e. Respondent shall notify the Administrator within 14 days of any change in treatment professionals; f. Respondent shall participate in Alcoholics Anonymous by attending at least two meetings a week, and maintain a log of his attendance at the meetings and submit it to the Administrator with his quarterly reports; g. Respondent shall maintain a sponsor in the 12-step program and shall provide the name, address and telephone number of the sponsor to the Administrator within 14 days of being placed on probation. Respondent shall request that the sponsor communicate with the Administrator in writing on a quarterly basis regarding respondent’s participation and progress in the 12-step program and report any lapses in sobriety or usage of unprescribed controlled substances to the Administrator within 72 hours of his knowledge of that usage; h. Respondent shall, upon request by the Administrator, submit to random substance testing by a mental health professional or facility approved by the Administrator, within eight hours of receiving notice by the Administrator that he shall submit to the testing. The results of the tests shall be reported to the Administrator. Respondent shall pay any and all costs of such testing; i. Respondent shall report to the Administrator any lapse in his sobriety or usage of any unprescribed controlled substances within 72 hours of that usage; j. Respondent’s practice of law shall be supervised by a “mentor” who is a licensed attorney acceptable to the Administrator. Respondent shall meet with the mentor at least once a month. Respondent shall authorize the mentor to provide a report in writing to the Administrator no less than every six months, regarding the nature of respondent’s work, the number of cases being handled by respondent and the supervisor’s general appraisal of respondent’s continued fitness to practice law; k. Respondent shall attend meetings scheduled by the Commission probation officer as requested by the Administrator. Respondent shall submit quarterly written reports to the Administrator concerning the extent of his compliance with the conditions of probation; l. Respondent shall notify the Administrator within 14 days of any change of address; m. Respondent shall comply with the Illinois Rules of Professional Conduct and shall timely cooperate with the Administrator in providing information regarding any investigation relating to his conduct; n. Respondent shall reimburse the Commission for the costs of this proceeding as defined in Supreme Court Rule 773 and shall reimburse the Commission for any further costs incurred during the period of probation; o. At least 30 days prior to the termination of the period of probation, respondent shall reimburse the Disciplinary Fund for any Client Protection payments arising from his conduct; p. Probation shall be revoked if respondent is found to have violated any of the terms of probation. The six-month period of suspension shall commence from the date of the determination that any term of probation has been violated; and q. If respondent successfully completes the term of his probation, probation shall terminate without further order of the Court.